DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 05/03/2021
Claims 7, 10, 14 and 20 are withdrawn from consideration
Claims 3, 12, 17 and 22 have been cancelled
Claims 1, 11 and 16 have been amended
Claims 1-2, 4-6, 8-9, 11, 13, 15-16, 18-19, 21, 23-24 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 and 04/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered.  
In view of the amendments to the Drawings filed on 05/03/2021, the Drawing objections have been withdrawn.
 Applicant’s arguments with respect to the independent claims have been considered, but are not persuasive.  However, in order to hasten prosecution, Examiner has brought in a 
In view of these arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Objections
Claims 1, 11 and 16 are objected to because of the following informalities:  Amended independent claims recite “first lens group being circumvented by the first actuator”.  Dictionary meaning of “circumvent” is “find a way around (an obstacle)” or overcome a problem.  Examiner believes that the word has not been appropriately used in the claim and would suggest replacing it with either “surround” or “encircle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8, 11, 13, 15, 16, 18-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (U.S Patent Publication Number 2017/0108705 A1) in view of Ming et al. (US Patent Number 8,363,150 B2). 
Regarding Claim 1, Yu discloses an imaging apparatus (Fig 1-2 shows a view of the electronic device having a camera module), comprising: 
a device body (Fig 17 shows a camera with a body; Fig 18 – housing 200a); 
a first lens group on an optical axis (Fig 17 – lens group 410);
a group of actuators configured to move the first lens group, the group of actuators comprising a first actuator (Fig 17 – autofocus AF actuator 430) and a second actuator (Fig 17 – optical image stabilization OIS stabilizer 420);
an image sensor group on the optical axis (Fig 7-8; ¶0123; “a board (PCB not shown having an image sensor (not shown) may be provided at a lower side of the base)); and
(Fig 23 shows an embodiment with a third actuator – a second OIS stabilizer 230) configured to adjust the distance between the group of actuators and the image sensor group, wherein the third actuator is static relative to the optical axis (In ¶0210 - ¶0214 Yu discloses that the optical axis is the Z axis and the AF actuator provide force for moving the lens along the optical axis for autofocusing and the OIS stabilizer may provide and actuating force for actuating the lens in the X and Y direction to compensate for horizontal balance),
the first lens group and the group of actuators having an active position and an inactive position in relation to the image sensor group along the optical axis (Since Yu discloses the use of the Autofocus actuator to move the lens so as to provide autofocusing, Yu discloses the action and inactive position of the lens in relation to the image sensor), wherein:
in the inactive position the image sensor group and the group of actuators are inside the device body (In Figs 9-11 and in ¶0127 - ¶0129 Yu discloses that after initial alignment the magnets holds the lens unit 410 at the center of the first direction (Z axis) – which could be interpreted as the inactive position); and in the active position, the first lens group and the first actuator protrude from the device body along the optical axis and the second actuator remains inside the device body (Fig 12-16 describes the working of AF actuator 430 which provides an actuating force for moving the lens carrier 431 along the first direction (Z axis) for autofocusing and as a result the focal length between the lens unit 410 and the image sensor may be automatically adjusted (¶0145).  This is interpreted as the active position).
However, Yu fails to clearly disclose the first lens group being circumvented by the first actuator.
Instead, in a similar endeavor, Ming discloses the first lens group being circumvented by the first actuator (In Fig 4 and Col 3, lines 40-65 and Col 4, lines 1-35 Ming teaches that the actuators are surrounding the lens).
 Yu and Ming are combinable because both are about controlling the lens in an imaging apparatus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the actuators surround the lens as taught by Ming in the device disclosed by Yu.    
The suggestion/motivation for doing so would be “so as to have the actuators compactly disposed inside the lens casing and so as to allow smooth and accurate movement of the lens holder” as disclosed by Ming in Col 8, lines 17-23. 
Therefore, it would have been obvious to combine Yu and Ming to obtain the invention as specified in claims 1.

Regarding Claim 2, Yu discloses wherein the first actuator is an autofocus actuator (Fig 17 – autofocus AF actuator 430) and the second actuator is an optical image stabilizer (Fig 17 – optical image stabilization OIS stabilizer 420). 

Regarding Claim 4, Yu discloses wherein in the inactive position a portion of the autofocus actuator is at the same level as the image sensor group (Figs 17 and 23 discloses this). 

Regarding Claim 5, Yu discloses wherein in the inactive position a portion of the autofocus actuator and the optical image stabilizer are at the same level as the image sensor group (Figs 17 and 23 discloses this). 

Regarding Claim 6, Yu discloses wherein image sensor group is attached inside the device body (Fig 7-8; ¶0123; “a board (PCB not shown having an image sensor (not shown) may be provided at a lower side of the base);
the actuators are movable along the optical axis in relation to the image sensor group and the device body (In ¶0210 - ¶0214 Yu discloses that the optical axis is the Z axis and the AF actuator provide force for moving the lens along the optical axis for autofocusing). 

Regarding Claim 8, Yu discloses wherein the first actuator is a voice coil actuator, a piezo actuator or a shape memory alloy actuator (In ¶0104 discloses that the device may include a VCM (voice coil motor) and in ¶0155 Yu discloses that at least one actuator may include a shape memory alloy (SMA)). 

Regarding Claim 11, this claim has limitations parallel to claim 1.  Claim 11 is rejected on the same grounds as Claim 1.

Regarding Claim 13, this claim has limitations parallel to claim 2.  Claim 13 is rejected on the same grounds as Claim 2.

Regarding Claim 15, this claim has limitations parallel to claim 6.  Claim 15 is rejected on the same grounds as Claim 6. 

Regarding Claim 16, this claim has limitations parallel to claim 1.  Claim 16 is rejected on the same grounds as Claim 1.

Regarding Claim 18, this claim has limitations parallel to claim 2, 4-5.  Claim 18 is rejected on the same grounds as Claim 2, 4-5.

Regarding Claim 19, this claim has limitations parallel to claim 6.  Claim 19 is rejected on the same grounds as Claim 6.

Regarding Claim 21, Yu discloses wherein the first actuator is circular in shape (Fig 13 discloses that the first actuator which is an autofocus AF actuator 430 is circular in shape). 

Regarding Claim 23, Yu discloses in the inactive position the image sensor group and the group of actuators are nested inside the device body (Fig 33 discloses that the lens, sensor and actuators are nested inside the device body). 

Regarding Claim 24, Yu discloses wherein the group of actuator further comprises a lifting mechanism (Since Yu in ¶0210 - ¶0214 discloses that the optical axis is the Z axis and the AF actuator provide force for moving the lens along the optical axis for autofocusing, it is clear that Yu discloses the lifting mechanism). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (U.S Patent Publication Number 2017/0108705 A1) in view of Ming et al. (US Patent Number 8,363,150 B2) as applied to Claim 1 above and further in view of Scepanovic et al. (US Patent Publication Number 2016/0377947 A1)

Regarding Claim 9, Yu in view of Ming fails to clearly disclose wherein the image sensor group comprises a field flattener lens.
Instead, in a similar endeavor, Scepanovic discloses wherein the image sensor group comprises a field flattener lens (In ¶0009 and in ¶0043 Scepanovic teaches the use of flattener lens that may be located between the lens element and image sensor).
 Yu, Ming and Scepanovic are combinable because all are about imaging apparatus for mobile devices. 
Scepanovic in the device disclosed by Yu in view of Ming.    
The suggestion/motivation for doing so would be because field flattener lens may counter the field angle dependence of mobile device lens assembly and therefore adjust and/or lower image distortion as disclosed by Scepanovic in ¶0043. 
Therefore, it would have been obvious to combine Yu, Ming and Scepanovic to obtain the invention as specified in claims 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698